DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transmitter optical component; receiving optical component in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 8 and 10, the examiner is unclear as to what particular structures or class of structures the transmitter optical component is intending to cover in instant claim 8.  The examiner firstly notes that under 112(f) above the structures would be that disclosed.  However, the lack of clarity triggers from the term “further” in instant claim 10.  Specifically either the claim is under 112(f) and it is unclear how those structures “further” narrow the scope beyond that as claimed by the nonce terms and corresponding structure, or if the claim were somehow argued as not under 112(f) it is entirely unclear what structure would and would not be required by a “transmitter optical component” that would then subsequently be “further comprising” the noted additional structures.  For examination purposes claim 8 is interpreted as covering the corresponding structures of the component as disclosed, and claim 10 is found to remove the instant component from a 112(f) interpretation and therefore limits that component to the noted structures.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue et al. (U.S. PGPub No. 2016/0313655 A1)
 	As to claims 1, 8 and 16, Yue discloses and shows in figure 1, a method of performing shearography comprising: 
reflecting a target illumination beam (explicitly shown but not labeled) off of a target surface  (i.e. off target 210) via a transmitter optical component (214; where the examiner is interpreting the component of the prior art as a structural equivalent for performing the same function) of a shearography system (all optics in combination with shearing structure 221) ([0018], ll. 1-4; [0020], ll. 1-6; [0041], ll. 1-4); 
directing a reference beam from the transmitter optical component to a receiving optical component (220; where the examiner is interpreting the component of the prior art as a structural equivalent for performing the same function) of the shearography system (where either of the beams sheared at wedge plate 219 can be interpreted as a reference beam) ([0037], ll. 1-13); 
receiving a reflected beam (one of the other beams used to interfere off the wedge 219) from the target surface with the receiving optical component ([0037], ll. 1-13); 
communicating a data set (first image) relating to the reflected beam relative to the reference beam from the receiving optical component to a processor (200, i.e. a computer) ([0017]; [0036], ll. 5-10); and 
processing the data set to generate at least two shear image sets having different shear lengths for each image set ([0072]; where the examiner is interpreting that since each shear is from different depths (i.e. different layers as shown and disclosed) the image sets have inherently different shear lengths (i.e. optical sheared path lengths).
In the case of claim 8, generating the first data set from the first location and the second data set from the second location in a single pass over the target surface ([0076], ll. 28-31; [0077], ll. 27-36; where the examiner is interpreting the movement of Yue as a “single pass”
The examiner notes that implicitly in using a computer as disclosed in Yue, a non-transitory medium containing the instructions as claimed is used for efficient repeatable measurement ([0017]).
	As to claims 2, 9 and 17, Yue discloses and shows in figure 8, a method further comprising: detecting a first object beneath the target surface (i.e. first grating 211 as disclosed is in layer 24 below the surface) with a first optimal shear length (implicitly the length used to measure is optimal as applicant has in no way defined what would make the length optical, as such one would not assume the prior art would us an suboptimal shear length) in one of the at least two shear image sets; and detecting a second object (i.e. first grating 223 as disclosed is in layer 24 below the surface) beneath the target surface with a second optimal shear length (implicitly the length used to measure is optimal as applicant has in no way defined what would make the length optical, as such one would not assume the prior art would us an suboptimal shear length) in another of the at least two shear images ([0069]; [0072]))
 	As to claim 3, Yue discloses a method further comprising: calculating the response of at least one of the first and second objects relative to the shear length and a shear direction of the shearography system ([0073]; where the examiner notes that inherently the calculation is “relative to” shear length and direction as those to components are fundamental to the detection itself as both are required for detection (i.e. a length and direction), nothing from the claim requires that shear length or direction be mathematically used in a particular function to calculate “the response”)
 	As to claims 4 and 18, Yue discloses a method further comprising: moving the transmitter optical component and the receiver optical component from a first location relative to the target surface to a second location relative to the target surface; reflecting the target illumination beam off of the target surface in the second location; directing the reference beam to the receiving optical component; receiving the reflected beam from the target surface in the second location with the receiving optical component; communicating a second data set relating to the reflected beam from the target surface at the second location relative to the reference beam from the receiving optical component to a processor; and processing the second data set to generate at least two shear image sets for the target surface at the second location having different shear lengths for each image set ([0076], ll. 28-31; [0077], ll. 27-36).
 	As to claims 5 and 20, Yue discloses a method further comprising: generating the first data set from the first location and the second data set from the second location in a single pass over the target surface ([0076], ll. 28-31; [0077], ll. 27-36; where the examiner is interpreting the movement of Yue as a “single pass”).
 	As to claim 6, Yue discloses a method further comprising: detecting a first object beneath the target surface with a first optimal shear length in one of the at least two shear image sets for the target surface at the second location; and detecting a second object beneath the target surface with a second optimal shear length in another of the at least two shear image sets for the target surface at the second location ([0069]; [0072]; [0076], ll. 28-31; [0077], ll. 27-36;, as to the term optimal please see the rejection of claim 2 above).
 	As to claim 7, Yue discloses a method further comprising: calculating the response of at least one of the first and second objects relative to the shear length and a shear direction of the shearography system ([0073]; where the examiner again notes that inherently the calculation is “relative to” shear length and direction as those to components are fundamental to the detection itself as both are required for detection (i.e. a length and direction), nothing from the claim requires that shear length or direction be mathematically used in a particular function to calculate “the response”).
As to claim 19, Yue discloses a computer program product wherein the process further comprises: identifying a first object beneath the target surface with a first optimal shear length in one of the at least two shear image sets from the second data set; and identifying a second object beneath the target surface with a second optimal shear length in another of the at least two shear image sets from the second data set ([0069]; [0072]; [0076], ll. 28-31; [0077], ll. 27-36;, as to the term optimal please see the rejection of claim 2 above; where the examiner is interpreting the first object as the first grating and the second object as the third grating).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. in view of Vikhagen (U.S. PGPub No. 2018/0328713 A1).
As to claim 10, Yue does disclose a light source (214) operable to generate a light beam; a beam splitter (224) operable to split the light beam into a first portion and a second portion ([0041], ll. 1-4; [0042], ll. 1-7).
Yue does not explicitly disclose a system wherein the first portion is the target illumination beam and the second portion is directed 90° from the first portion as a reference beam; and a mirror operable to reflect the reference beam into the receiver optical component.
However, Vikhagen does disclose in ([0004], that in shearography a common system used is a Michelson interferometer.  The examiner takes Office notice that a Michelson configuration creates via a beamsplitter two paths and 90 degrees from one another (i.e. the sample and reference path).  Further a Michelson as is well-known uses a mirror in the reference path to form the reference reflection sent to the detection plane.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yue with a system wherein the first portion is the target illumination beam and the second portion is directed 90° from the first portion as a reference beam; and a mirror operable to reflect the reference beam into the receiver optical component in order to provide the advantage of expected results in using a common interferometer configuration that is known to be robust to external vibrations while requiring low alignment precision.
As to claim 11, Yue discloses a system wherein the system is movable from a first position relative to the target surface to a second position relative to the target surface ([0076], ll. 28-31; [0077], ll. 27-36; the examiner notes that limitation as claimed is purely intended use as it is not linked to any structure that actually provides movement and even a human using the system could provide the noted movement.  Please see MPEP 2114 (II)).
 	As to claim 12, Yue discloses a system of claim 11 wherein the system is operable to collect a first data set at the first location and a second data set at the second location in a single pass of the system over the target surface ([0076], ll. 28-31; [0077], ll. 27-36; where the examiner is interpreting the movement of Yue as a “single pass”; again the examiner notes that limitation as claimed is purely intended use as it is not linked to any structure that actually provides movement and even a human using the system could provide the noted movement.  Please see MPEP 2114 (II))
 	As to claim 13, Yue as modified by Vikhagen discloses a system wherein the mirror is fixed and does not move between collecting the first data set at the first location and collecting the second data set at the second location ([0004] of Vikhagen, where in the Michelson configuration when using shearography the mirror as known can be fixed as the shear induced by the Wedge of Yue removes the requirement for reference path scanning).
 	As to claim 14, Yue discloses a system wherein the processor is further operable to generate at least two shear image sets having different shear lengths for each of the at least two shear image sets from the first data set and to generate at least two additional shear image sets having different shear lengths for each of the at least two shear image sets from the second data set ([0072]; [0076], ll. 28-31; [0077], ll. 27-36; i.e. the data sets for each of the 4 gratings as disclosed).
 	As to claim 15, Yue discloses a  system wherein the processor is further operable to detect a first object beneath the target surface with a first optimal shear length in one of the at least two shear image sets from the second data set and to detect a second object beneath the target surface with a second optimal shear length in another of the at least two shear image sets from the second data set ([0069]; [0072]; as to the word “optimal” please see the rejection of claim 2 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886